           Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 1 of 10



1    Charles F. Richards (010428)
     RICHARDS LAW OFFICE, P.C.
2    3550 North Central Avenue, Suite 1400
     Phoenix, Arizona 85012
3    (602) 277-8449
     (602) 277-8447 (FAX)
4    cfr@rlopc.com
     Attorneys for Defendant Continental Insurance Company
5

6

7                              UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF ARIZONA
9

10   Gruber Motors, LLC, Gruber Industries,          Case No. 2:18-CV-02760-PHX-SMM
     Inc., Peter M. Gruber,
11                                                   CONTINENTAL INSURANCE
12                         Plaintiff,                COMPANY’S FIRST AMENDED
                                                     ANSWER TO COMPLAINT AND
13   vs.                                             JURY DEMAND
14
     Auto-Owners Insurance Company, The
15   Continental Insurance Company, a CNA
     Insurance Company, a foreign insurers,
16

17                         Defendants.

18

19           Defendant, Continental Insurance Company (“CIC”), for itself and no other

20   defendant, answers and responds to the complaint of plaintiffs, Gruber Motors, LLC, Gruber

21   Industries, Inc. and Peter M. Gruber as follows:

22           1.    CIC admits the allegations set forth in Paragraphs 1 and 2.

23           2.    CIC does not have sufficient information to admit or deny the allegations set

24   forth in Paragraphs 3 and 4 and, therefore, denies these allegations.

25           3.    CIC admits the allegations set forth in Paragraph 5.

26           4.    CIC does not have sufficient information to admit or deny the allegations set

27   forth in Paragraph 6 and therefore, denies these allegations.

28           5.    CIC admits the allegations set forth in Paragraphs 7 and 8.


                                               -1-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 2 of 10




1           6.      CIC admits that it is a foreign insurance company licensed to sell and
2    administer insurance in Arizona.       CIC denies the remaining allegations set forth in
3    Paragraph 9.
4           7.      CIC asserts that the allegations in Paragraphs 10 through 20 are not directed
5    toward CIC and asserts that no answers to such paragraphs from CIC are necessary or
6    proper. In the event answers to these paragraphs are deemed to be necessary, CIC denies
7    the allegations in such paragraphs.
8           8.      In response to the allegations in Paragraph 21, CIC admits that it issued a
9    commercial insurance policy to Gruber Industries, Inc., known as Policy No.
10   PMT6018153126, for the policy period of July 1, 2016 to July 1, 2017 (CIC Policy), which
11   policy does extend coverage for buildings and personal property as stated within and
12   subject to the terms, conditions, definitions, limitations, exclusions and endorsements all of
13   which are in writing and speak for themselves. CIC denies all allegations set forth in
14   Paragraph 21 not expressly admitted.
15          9.      CIC admits that, subject to all of the terms, conditions, definitions,
16   limitations, exclusions and endorsements, which speak for themselves, the CIC Policy
17   insured the four locations identified in Paragraph 22. CIC denies all allegations set forth in
18   Paragraph 22 not expressly admitted.
19          10.     CIC does not have sufficient information to admit or deny the allegations set
20   forth in Paragraph 23 and therefore, denies these allegations.
21          11.     In response to the allegations in Paragraph 24, CIC admits that, subject to all
22   of the terms, conditions, definitions, limitations, exclusions and endorsements, which speak
23   for themselves, the CIC Policy extends certain coverage for newly acquired property up to
24   180 days and up to the amount of $1,000,000. CIC denies all allegations set forth in
25   Paragraph 24 not expressly admitted.
26          12.     In response to the allegations in Paragraph 25, CIC admits that, subject to all
27   of the terms, conditions, definitions, limitations, exclusions and endorsements, which speak
28   for themselves, the CIC Policy extends certain coverage for blanket personal property at
     _______________________________________________________________________________
                                               -2-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 3 of 10




1    certain locations up to the amount of $5,250,000. CIC denies all allegations set forth in
2    Paragraph 25 not expressly admitted.
3           13.    In response to the allegations in Paragraph 26, CIC admits that, subject to all
4    of the terms, conditions, definitions, limitations, exclusions and endorsements, which speak
5    for themselves, the CIC Policy states “The Insurer will pay for direct physical loss of or
6    damage to personal property, at a location directly caused by a covered peril.” CIC denies
7    all allegations set forth in Paragraph 26 not expressly admitted.
8           14.    CIC admits the allegations set forth in Paragraph 27.
9           15.    In response to the allegations in Paragraph 28, CIC admits that, subject to all
10   of the terms, conditions, definitions, limitations, exclusions, endorsements, and any and all
11   other provisions, all of which are incorporated herein by reference, the CIC Policy contains
12   one or more provisions that relate to an “other insurance” clause. CIC does not have
13   sufficient information to admit or deny the allegations in Paragraph 28 concerning the
14   content of or specific clauses within the Auto-Owners policy. CIC denies all allegations set
15   forth in Paragraph 28 not expressly admitted.
16          16.    In response to the allegations in Paragraph 29, and subject to all of the terms,
17   conditions, definitions, limitations, exclusions, endorsements, and any and all other
18   provisions, all of which are incorporated herein by reference, the CIC Policy does not
19   contain a “pro rata” sharing clause, but rather an “excess” clause. CIC does not have
20   sufficient information to admit or deny the allegations in Paragraph 29 concerning the
21   content of or specific clauses within the Auto-Owners policy. CIC denies all allegations set
22   forth in Paragraph 29 not expressly admitted.
23          17.    CIC does not have sufficient information to admit or deny the allegations set
24   forth in Paragraphs 30 through 32 and therefore, denies these allegations.
25          18.    CIC denies the allegations set forth in Paragraph 33.
26          19.    CIC admits the allegations set forth in Paragraph 34.
27          20.    CIC does not have sufficient information to admit or deny the allegations set
28   forth in Paragraphs 35 through 40 and therefore, denies these allegations.
     _______________________________________________________________________________
                                               -3-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 4 of 10




1

2           21.    In response to the allegations in Paragraph 41, CIC admits that, subject to all
3    of the terms, conditions, definitions, limitations, exclusions and endorsements, all of which
4    speak for themselves, fire is a covered peril under the terms of the CIC Policy. CIC denies
5    all allegations set forth in Paragraph 41 not expressly admitted.
6           22.    CIC admits the allegations set forth in Paragraph 42.
7           23.    CIC does not have sufficient information to admit or deny the allegations set
8    forth in Paragraph 43 and therefore, denies these allegations.
9           24.    CIC admits the allegations set forth in Paragraph 44.
10          25.    CIC does not have sufficient information to admit or deny the allegations set
11   forth in Paragraphs 45 through 63 and therefore, denies these allegations.
12          26.    CIC admits Philadelphia Insurance Company initiated suit on May 31, 2018,
13   against Gruber Motors LLC in Maricopa County Superior Court No. CV2018-054423, but
14   further asserts it does not have sufficient information to admit or deny the remaining
15   allegations set forth in Paragraph 64 and therefore, denies these allegations.
16          27.    CIC does not have sufficient information to admit or deny the allegations set
17   forth in Paragraph 65 and therefore, denies these allegations.
18          28.    CIC denies the allegations set forth in Paragraphs 66 through 68.
19                           COUNT ONE: BREACH OF CONTRACT
20          29.    Answering paragraph 69 which incorporates the allegations of other
21   paragraphs of the Complaint, CIC incorporates its answers to the specific paragraphs
22   incorporated therein.
23          30.    CIC does not have sufficient information to admit or deny the allegations set
24   forth in Paragraph 70 and therefore, denies these allegations.
25          31.    CIC admits the allegations set forth in Paragraphs 71.
26          32.    CIC denies the allegations set forth in Paragraphs 72 through 74.
27
28
     _______________________________________________________________________________
                                               -4-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 5 of 10




1    COUNT TWO: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
2           33.    Answering paragraph 75 which incorporates the allegations of other
3    paragraphs of the Complaint, CIC incorporates its answers to the specific paragraphs
4    incorporated therein.
5           34.    CIC denies the allegations set forth in Paragraphs 76 through 79.
6           35.    Though no response may be required, CIC denies Plaintiffs are entitled to the
7    relief sought in their Prayer for Relief.
8                                       AFFIRMATIVE DEFENSES
9           Without limiting the foregoing, CIC also asserts that the complaint is or may be
10   barred or limited by one or more of the following affirmative defenses. The statement of
11   any defense hereinafter does not assume the burden of proof for any issue.
12                                   FIRST AFFIRMATIVE DEFENSE
13          36.    The complaint, and each cause of action purportedly set forth therein, fails to
14   state facts sufficient to constitute a cause of action against CIC upon which relief may be
15   granted.
16                                SECOND AFFIRMATIVE DEFENSE
17          37.    Plaintiffs’ claims against CIC are subject to, barred and/or limited, in whole or
18   in part, by the exclusions, conditions, limitations and endorsements of the CIC Policy on
19   which Plaintiffs sue, the terms of which are incorporated by reference.
20                                 THIRD AFFIRMATIVE DEFENSE
21          38.    Plaintiffs’ claims are barred to the extent that it seeks recovery for damages or
22   losses that do not come within the scope of coverage provided by the CIC Policy or which
23   fall within any policy exclusions or endorsements.
24                                FOURTH AFFIRMATIVE DEFENSE
25          39.    Plaintiffs’ claims are barred to the extent that the insured in the CIC Policy has
26   not performed its obligations or otherwise has not fully complied with the terms and
27   conditions of the CIC Policy.
28
     _______________________________________________________________________________
                                               -5-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 6 of 10




1                                     FIFTH AFFIRMATIVE DEFENSE
2           40.        Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
3    the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
4    “covered property” within the CIC Policy.
5                                      SIXTH AFFIRMATIVE DEFENSE
6           41.        Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
7      the extent of the provision pertaining to the definition of Named Insured within the CIC
8      Policy.
9                                    SEVENTH AFFIRMATIVE DEFENSE
10          42.        Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
11   the extent of the definitions, exclusions, and/or limitations pertaining to “real property”
12   within the CIC Policy.
13                                    EIGHTH AFFIRMATIVE DEFENSE
14          43.        Plaintiffs’ claims are barred to the extent applicable because CIC acted in a
15   reasonable and good faith manner in investigating, considering and evaluating Plaintiffs’
16   request for coverage under the CIC Policy.
17                                     NINTH AFFIRMATIVE DEFENSE
18          44.        Plaintiffs’ claims are barred or limited to the extent Plaintiffs violated any
19   condition precedent to coverage.
20                                     TENTH AFFIRMATIVE DEFENSE
21          45.        Plaintiffs’ claims are barred or limited, in whole or in part, by the defense of a
22   bona fide, good faith dispute over the existence of coverage for the damages on which
23   Plaintiffs sue.
24                                 ELEVENTH AFFIRMATIVE DEFENSE
25          46.        Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs have
26   failed to take reasonable measures to mitigate, minimize or avoid any loss or damage
27   allegedly sustained.
28
     _______________________________________________________________________________
                                               -6-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 7 of 10




1                              TWELFTH AFFIRMATIVE DEFENSE
2          47.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches,
3    waiver, release, unclean hands, payment, accord and satisfaction, and/or estoppel.
4                            THIRTEENTH AFFIRMATIVE DEFENSE
5          48.    Plaintiffs’ claims are barred to the extent that the insured has not performed its
6    obligations or otherwise has not fully complied with the terms and conditions within Arizona
7    Changes endorsement in the CIC Policy.
8                               FOURTEENTH AFFIRMATIVE DEFENSE
9          49.    Plaintiffs’ claims for damages or losses for which recovery is sought are
10   limited or barred by Plaintiffs’ own contributory negligence, or the independent and
11   intervening negligence of third-parties over which CIC had no control.
12                            FIFTEENTH AFFIRMATIVE DEFENSE
13         50.    The complaint, and each cause of action therein, does not describe the
14   underlying claims and lawsuits with sufficient particularity to permit CIC to ascertain
15   whether there may be other defenses, including other defenses based on the terms,
16   definitions, exclusions, conditions, or limitations in the CIC Policy, and therefore CIC
17   reserves the right to amend this answer and to assert all defenses that may pertain to the
18   complaint as further information is developed and obtained.
19                            SIXTEENTH AFFIRMATIVE DEFENSE
20         51.    Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
21   the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
22   “personal property” within the CIC Policy.
23                          SEVENTEENTH AFFIRMATIVE DEFENSE
24         52.    Plaintiffs’ claims are barred or limited, in whole or in part, by the defense of
25   offset and/or credit for payments previously made by defendant or others pertaining to the
26   damages or areas of damage claimed by plaintiffs in this lawsuit.
27
28
     _______________________________________________________________________________
                                               -7-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 8 of 10




1                             EIGHTEENTH AFFIRMATIVE DEFENSE
2           53.    Defendant’s conduct, actions, or omissions, if any, were not a producing cause
3    of Plaintiffs’ damages, if any.
4                             NINETEENTH AFFIRMATIVE DEFENSE
5           54.    Plaintiffs are unable to recover under the policy issued by CIC to the extent
6    they failed to or are unable to segregate such damages caused by a non-covered cause of loss
7    from damages caused by a covered cause of loss.
8                              TWENTIETH AFFIRMATIVE DEFENSE
9           55.    Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
10   the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
11   “personal property of others” within the CIC Policy.
12                           TWENTY-FIRST AFFIRMATIVE DEFENSE
13          56.    Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
14   the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
15   property at any “location” within the CIC Policy.
16                         TWENTY-SECOND AFFIRMATIVE DEFENSE
17          57.    Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
18   the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
19   property at any “newly acquired location” within the CIC Policy.
20                           TWENTY-THIRD AFFIRMATIVE DEFENSE
21          58.    Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
22   the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
23   “property not covered” within the CIC Policy.
24                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
25          59.    Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
26   the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
27   “off-site coverages” within the CIC Policy.
28
     _______________________________________________________________________________
                                               -8-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
         Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 9 of 10




1                              TWENTY-FIFTH AFFIRMATIVE DEFENSE
2              60.   Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, to
3    the extent of the definitions, exclusions, and/or limitations pertaining to loss or damage to
4    “additional coverages” within the CIC Policy.
5                              TWENTY-SIXTH AFFIRMATIVE DEFENSE
6              61.   Plaintiffs’ claims are subject to and/or barred or limited, in whole or in part, by
7    the “other insurance” clause within the CIC Policy.
8                                    CLAIM FOR ATTORNEYS’ FEES
9              62.   CIC affirmatively alleges this action arises out of contract and therefore,
10   pursuant to A.R.S. § 12-341.01, CIC will be entitled to a discretionary award of reasonable
11   attorney's fees in the defense of this action when it is determined to be the successful party
12   herein.
13                                           JURY DEMAND
14             63.   CIC demands a trial by jury on the claims and issues involved in Plaintiffs’
15   Complaint and this Answer.
16             WHEREFORE, Defendant, Continental Insurance Company respectfully requests
17   judgment as follows:
18             1.    That the Court dismiss all claims against CIC with prejudice;
19             2.    That the Court declare that plaintiffs are not entitled to any order,
20                   damages, declaration, judgment, attorneys’ fees and costs, or any other
21                   relief whatsoever as against CIC;
22             3.    That the Court award CIC its costs and reasonable attorneys’ fees
23                   incurred in this action; and
24             4.    For such other and further relief as the Court deems just and proper.
25

26

27
28
     _______________________________________________________________________________
                                               -9-
       CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
          Case 2:18-cv-02760-SMM Document 33 Filed 01/28/19 Page 10 of 10



     DATED this 28th day of January, 2019.
1
                                               RICHARDS LAW OFFICE, P.C.
2

3                                              By /s/ Charles F. Richards
                                                 Charles F. Richards
4                                                3550 North Central Avenue, Suite 1400
5                                                Phoenix, Arizona 85012
                                                 Attorney for Defendant Continental Insurance
6                                                Company
7

8    ORIGINAL of the foregoing transmitted
     this 28th day of January, 2019 to Pacer for
9    E-Service on the Court pursuant to L.R. Civ. 5.5
10   and distributed electronically to the judge and
     participating counsel, registered participants of
11   ECF, via NEF from the Court pursuant to
     Rule II(D)3.
12

13   By /s/ Charles F. Richards

14   20190128 1st AM AN.docx


15

16

17

18

19

20

21

22

23

24

25

26

27
28
     _______________________________________________________________________________
                                                -10-
        CONTINENTAL INSURANCE COMPANY’S FIRST AMENDED ANSWER TO COMPLAINT AND JURY DEMAND
